Citation Nr: 1502119	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred for emergency room services at Putnam Community Medical Center on February 5, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The Veteran requested a hearing before a Veterans Law Judge at a local regional office (Travel Board hearing).  Such a hearing was scheduled to take place in October 2014; however, the Veteran did not appear for the hearing or request to reschedule the hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals a November 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as numerous treatment records and other documents that are not found in the paper file but are irrelevant to the issue on appeal.  The Virtual VA file also contains documents that are not found in the paper file but are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  On February 5, 2012, the Veteran received emergency medical treatment at Putnam Community Medical Center, a non-VA hospital that was not previously authorized by VA.

2.  At the time of the private medical treatment received on February 5, 2012, the Veteran had been awarded a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU).

3.  The medical care the Veteran received on February 5, 2012 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

4.  For the medical care the Veteran received on February 5, 2012, there were no VA medical facilities feasibly available and an attempt to use them beforehand would not be reasonable.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for payment or reimbursement for unauthorized medical expenses for emergency room services at the Putnam Community Medical Center on February 5, 2012, have been met.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to payment or reimbursement for expenses incurred for treatment on February 5, 2012 at Putnam Community Medical Center (PCMC), no discussion of the Board's duty to notify and assist is necessary.

Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2014).  The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

In the present case, the Veteran claims that payment or reimbursement is warranted for expenses incurred during an emergency room visit to the Putnam Community Medical Center (PCMC) on February 5, 2012.  The evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses or contacted VA within 72 hours of the initial care at PCMC. Of note, he did seek follow-up treatment at VA within 4 days of the initial care at PCMC.  Nonetheless, as he did not contact VA within 72 hours, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728. In the decision denying the claim and in the statement of the case, the VAMC confined its analysis exclusively to the provisions of 38 U.S.C.A. § 1725.  Notably, reimbursement under 38 U.S.C.A. § 1725 is not allowed if the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. See 38 C.F.R. § 17.1002(i) (2014).  As explained below, the Board finds that the Veteran is eligible for payment or reimbursement under 38 U.S.C.A. § 1728.

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120 (2014).

Here, the Veteran's treatment was for a non-service connected disability; however, at the time of the treatment in question, he was (and still is) in receipt of a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  He contends that his TDIU rating meets the requirement for a total disability permanent in nature from a service-connected disability and that he is entitled to payment or reimbursement under 38 U.S.C.A. § 1728 (a).  The Board agrees.

Section 1728(c) explains "emergency treatment" has the meaning given to such term in section 1725(f)(1).  Section 1725(f)(1) reads as follows:

(1)  The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. §§ 1725(f)(1), 1728 (West 2014).  The criteria under 38 U.S.C.A. § 1725(f)(1) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this case, the Agency of Original Jurisdiction (AOJ) determined that the Veteran did not meet the requirements for the Millennium Health Care Act as he received "non emergent care."  The Board notes that the AOJ focused its assessment of the Veteran's claim under 38 U.S.C.A. § 1725, the statute for non-VA treatment of non-service connected disabilities.  As discussed above, this statute is not appropriate as the Veteran is eligible for benefits under 38 U.S.C.A. § 1728.  However, the Veteran is not prejudiced by the Board applying the correct statute as definition of emergency treatment is the same under both statutes and the case turns on the question of whether Veteran's treatment was for an "emergency" and the AOJ addressed this question.  Moreover, the Veteran is not prejudiced as the Board is granting the claim in full.  

The VA Medical Center explained that the Veteran's complaints as related on February 5, 2012, did not amount to an emergency condition and that he could have gone to a regular VA facility for treatment of his condition.  Thus, the crux is whether the treatment (or the need for said treatment) was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120(b), (c) (2014).

The prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency." That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent. Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

Here, the Board has considered the totality of circumstances present at the time the Veteran received treatment on February 5, 2012 at PCMC in its analysis of whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney, 23 Vet. App. at 264.  For the reasons set forth below, the Board finds that payment or reimbursement is warranted for the care provided by PCMC on February 5, 2012.

Preliminarily, the Board notes that the Veteran submitted a statement indicated that the PCMC was within 10 minutes of his home and the nearest VA medical treatment facility capable of emergency treatment is approximately one hour's drive away from the Veteran's residence.  See March 2012 statement. 

A review of the evidence of record revealed multiple factors which indicate that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  The Veteran reported having symptoms of chest pain, chest pressure, and shortness of breath.  Moreover, he called an ambulance and was evaluated by an EMT who transported him to the nearest hospital for further evaluation.  The EMT noted in a report that the PCMC was selected because it was the closest facility.  Moreover, the Veteran explained to the EMT that he had previously experienced a myocardial infarction in 2011 and had subsequently had two stints.  The Veteran also explained that he took his own prescription nitroglycerin following the sudden onset of symptoms prior to the arrival of the ambulance.  

The February 5, 2012 emergency room report supports the Veteran's reported symptoms and history.  Following a physical examination, echocardiogram, and chest X-ray at the emergency room, the clinical impression was acute chest pain.  At that point, the Veteran declined to be admitted to the hospital and returned home.  VA treatment records indicate that he followed up with VA physicians four days later.  

In contrast to the Veteran's contentions, VA statements dated in February 2012 and March 2012 concluded that the treatment received by the Veteran was for a non emergent condition.  The letters also seemed to find it significant that the Veteran declined hospital admission following a work-up which revealed a clinical impression of chest pain only.  However, such a position ignores the fact that the Veteran still incurred expenses for emergency care.  

Moreover, the determining factor for reimbursement purposes is not whether the Veteran in fact had an emergency condition, but whether the Veteran had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  While the diagnosis ultimately rendered was not an emergency condition, the Board finds that from the perspective of the Veteran, a prudent layperson at the time the event would have reasonably believed that a medical emergency was taking place.  On this point, the Board finds the Veteran's contentions herein to be most compelling.  The Veteran reported symptoms of chest pain, pressure, and shortness of breath and a history of having had a myocardial infarction just one year earlier.  The Board finds the Veteran's contentions herein to be credible, and therefore finds it reasonable that the Veteran, or any prudent layperson, would have considered delay in treatment hazardous to their health.

With respect to the issue of whether VA facilities were feasibly available, the Board has considered the Veteran's report that it would take approximately one hour to travel from his home, where his sudden onset of symptoms occurred, to the nearest VA facility, as opposed to the 10 minutes of travel time to get to PCMC.  Moreover, he reported that he lives alone and did not indicate that he had any guests visiting at the time who could have driven him to the VA facility.  See Veteran's March 2012 letter.  The Board finds the Veteran's statements to be credible.  Again, the EMT report noted that the EMT selected the PCMC because it was the closest facility.  Based on the foregoing, the Board finds probative evidence that a VA medical facility (or a medical facility with whom VA has contracted) was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable.

Giving the Veteran the benefit of the doubt and resolving all doubt in his favor, the Board finds that the Veteran's condition on February 5, 2012, was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Having met all the requirements for medical expense payment or reimbursement under 38 U.S.C.A. § 1728, the Veteran is entitled to payment or reimbursement for the cost of medical treatment provided at PCMC on February 5, 2012.  Therefore, this claim is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on February 5, 2012 at Putnam Community Medical Center is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


